Order entered May 10, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00147-CV

                               SLD, LLP, Appellant

                                          V.

                     DALLAS COUNTY, ET AL., Appellees

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. TX-19-01904

                                      ORDER

      Before the Court is appellant’s May 5, 2021 second agreed motion to extend

time to file its brief. Appellant seeks a sixty-day extension to allow for settlement

negotiations.

      We GRANT the motion and ORDER appellant to file either its brief,

motion to dismiss, or status report no later than July 9, 2021.

                                               /s/   CRAIG SMITH
                                                     JUSTICE